Citation Nr: 0525155	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
brachymetatarsalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's application to reopen a 
previously denied claim of service connection for bilateral 
brachymetatarsalgia.  In March 2004, the veteran testified 
before the Board at a hearing that was held via 
videoconference from the Nashville, Tennessee RO.  

Although the RO found that the veteran had not submitted new 
and material evidence sufficient to reopen her claim for 
service connection for bilateral brachymetatarsalgia, the 
Board must independently consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett, supra.

For the reasons stated below, the Board finds that no new and 
material evidence has been received regarding the bilateral 
brachymetatarsalgia claim.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The claim for service connection for bilateral 
brachymetatarsalgia was previously denied in a May 1996 
rating decision; the veteran did not appeal that decision.

3.  Evidence received since the May 1996 decision is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

The May 1996 RO decision is final and new and material 
evidence has not been submitted to reopen a claim for service 
connection for bilateral brachymetatarsalgia.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in May 1996, the RO denied the veteran's 
claim for service connection for bilateral 
brachymetatarsalgia.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, the May 1996 
decision is final because the veteran did not file a timely 
appeal from it.

The claim for entitlement to service connection for bilateral 
brachymetatarsalgia may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen her 
claim in March 2003.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records 
and the veteran's own statements.  The RO found that the 
veteran's bilateral brachymetatarsalgia existed prior to 
service and was not aggravated by service, and her claim was 
denied.

After the denial of her claim for service connection for 
bilateral brachymetatarsalgia, the veteran sought to reopen 
the claim in March 2003.  The Board finds that the evidence 
received since the last final RO decision is cumulative of 
other evidence of record and does not raise a reasonable 
possibility of substantiating the veteran's claim.

Evidence received since the last final RO decision includes 
the veteran's personal statements in writing and in testimony 
before the Board that, since the initial five-mile hike in 
boot camp that resulted in swollen feet and eventually her 
discharge, she has continuously and increasingly had trouble 
with calluses, pain, and swelling in her feet; and a 
statement written by the veteran's private treating 
physician, stating that he has treated the veteran since 
November 2002; that all conservative therapy has been of a 
temporary nature, and that her condition may be considered 
disabling, as she is unable to stand or walk for a 
considerable amount of time.

While the veteran's statements are new, in the sense they 
were not before agency decision makers in May 1996, they are 
not material, for they are mainly cumulative of statements 
previously recorded at the time of the May 1996 rating 
decision.  As she has not made any new factual allegations 
relating her current foot problems (pain, swelling, and 
calluses) to her service; those statements are not material.  
Moreover, as a layperson without ostensible medical 
expertise, the veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  While she can describe 
symptoms (including worsening of symptoms) that she 
experiences, she lacks the medical competence to relate those 
symptoms to a particular circumstance, such as any in-service 
injury to her feet.

Similarly, while the physician's statement is new, in the 
sense that it was not before the RO in May 1996, it is not 
material, as he does not relate the veteran's current 
bilateral brachymetatarsalgia condition with her service.  
The physician merely provides a diagnosis of brachymetatarsia 
and discusses the severity of the condition. That statement 
does not relate to any unestablished fact as the evidence 
before the RO at the time of the May 1996 decision showed the 
presence of a foot condition.  His discussion of the severity 
does not relate any increase in severity, or the disability 
as a whole, to the veteran's service.  Therefore, that 
statement is cumulative and does not raise a reasonable 
possibility of substantiating the claim.

Although the veteran has submitted new evidence that was not 
before the RO in May 1996, this new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  In light of the evidence and based on this 
analysis, it is the determination of the Board that new and 
material evidence has not been submitted since the May 1996 
rating decision.  Thus, the claim for service connection for 
bilateral brachymetatarsalgia is not reopened and the 
benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  Because, as explained above, the veteran has not 
presented new and material evidence to reopen her claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.

That notwithstanding, the Board finds that all notification 
and development action needed to render a fair decision on 
the petition to reopen has been accomplished.  Here, the 
initial unfavorable decision was in May 2003.  The notices to 
the appellant informed her of the bases for the relevant 
decisions, what types of evidence would be needed, and how 
the evidence would be secured.  VA sent the appellant 
correspondence in April 2003; and a statement of the case in 
July 2003 which included the full text of 38 C.F.R. § 3.159.  
Thus, she was informed of the need to submit any evidence 
pertaining to her claim.

There was no harm to the appellant, as VA made all efforts to 
notify and to assist her with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing and content 
of the notices to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, VA has satisfied its "duty to 
notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  See Wood, supra.  Thus, VA has complied 
with all duties to assist the appellant in securing relevant 
evidence.



ORDER

The application to reopen the claim for service connection 
for bilateral brachymetatarsalgia is denied.



	                        
____________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


